Case 1:18-cv-00993-RA-SLC Document 49-2 Filed 06/01/20 Page 1 of 1

On Friday May 29, 2020 I received a request to for my consent-——-HERE IT WHAT I CONSENT TO EXTEND-

I CONSENT TO EXTEND THE SAME KIND OF TREATMENT

I RECEIVE TO EACH OF THE PARTIES IN THIS LAWSUIT.

Your clients/ both Defendants committed Identity Theft —Identity theft and identity fraud are terms used to refer to

all types of crime in which someone wrongfully obtains and uses another person's personal data in some way that

involves fraud or deception typically for economic gain.

WorthPoint did so knowingly and Estate Auctions literally told me to hire an attorney when | informed them of this
fraudulent information and action. No apology or no admission of a mistake was extended from either party.

In 2015, I had two solo exhibits, the latter at a museum with four write ups in print and on the internet. At the same
time this fraudulent link of an alleged sale from 2012 appeared on the internet. The unnecessary problems created
by Estate Auction and WorthPoint has caused many setbacks for me. I have been derailed from my artistic career
for the past five years. My goal now is to enhance, help and the shape the legal cases, laws and destiny of other
artists who have been wrongfully used and or abused by uncaring and unethical individuals such as the Defendants
named in my lawsuit.

Sincerely,
7 ) (

| 7 as

a f hn
eY A~T.M'. SV" ALL \ Le Gexka
Annamarie Trombetta, Plaintiff
Dated: May 31,2020
175 East 96th Street (12 R)

New York , New York 10128

Filed Electronically and mailed to The Honorable Judge Sarah Cave
Ce: Anderson Josiah Duff, counsel for Defendants Estate Auctions, Inc. and Norb and Marie Novocin (by email)

Amie Lutzker armie@lutzkercom and David Hirschberg dmh(@devoredemarco.com
counsel for Defendants Will Seipple and WorthPoint Corp. on June 1, 2020
